Exhibit 99.1 GSI Group Announces Financial Results for the Third Quarter of 2015 · Third Quarter 2015 Adjusted Revenue of $92.3 million, 4% year-over-year growth · Third Quarter 2015 Adjusted EBITDA of $16.1 million, 5% year-over-year growth · Third Quarter 2iluted Earnings per Share (“EPS”) of $0.19 · Third Quarter 2015 Adjusted Earnings per Share (“Adjusted EPS”) of $0.24 · Third Quarter 2015 Net Debt of $29 million Bedford, MA GSI Group Inc. (NASDAQ: GSIG) (the “Company”, “we”, “our”, “GSI”), a global leader and supplier of laser, precision motion, and vision technologies to original equipment manufacturers in the medical and advanced industrial markets, today reported financial results for the third quarter of 2015. Financial Highlights Three Months Ended (In millions, except per share amounts) October 2, September 26, GAAP Revenue $ $ Operating income from continuing operations $ $ Diluted EPS from continuing operations $ $ Non-GAAP* Adjusted Revenue $ $ Adjusted operating income from continuing operations $ $ Adjusted EPS $ $ Adjusted EBITDA $ $ *Reconciliations of GAAP to non-GAAP financial measures, as well as definitions for the non-GAAP financial measures in this press release and the reasons for their use are presented below.
